Fourth Court of Appeals
                                         San Antonio, Texas
                                                JUDGMENT
                                             No. 04-16-00605-CR

                                            Joe GUTIERREZ Jr.,
                                                 Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                    From the 81st Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 14-11-0223-CRA
                           Honorable Donna S. Rayes, Judge Presiding 1

            BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, we GRANT IN PART the State’s
motion as it pertains to reforming the judgments. For each of the three judgments, identified by
“Count I,” “Count II,” and “Count III” respectively, we MODIFY the language on the first page
of each judgment under the heading “Degree of Offense” that reads “1ST DEGREE FELONY” to
read “2ND DEGREE FELONY”; we do not modify any other language in the judgments.

        The judgments of the trial court are AFFIRMED AS MODIFIED.

        SIGNED February 15, 2017.


                                                          _________________________________
                                                          Patricia O. Alvarez, Justice




1
 The Honorable Russell Wilson, Presiding Judge of the 218th Judicial District Court, conducted the plea hearing. The
Honorable Donna S. Rayes signed each of the three judgments.